      Case 1:19-mj-06086-MPK Document 4-1 Filed 03/11/19 Page 1 of 9



                          AFFIDAVIT OF ERIC S. SLATON
                     IN SUPPORT OF A CRIMINAL COMPLAINT

     I, Eric S. Slaton being sworn, state:

                            Introduction and Agent Background

1.   I have been employed as a Special Agent of the FBI for approximately nineteen years and

     am currently assigned to the Boston Division, Child Exploitation Task Force. While

     employed by the FBI, I have investigated federal criminal violations related to, among

     other things, the online sexual exploitation of children. I have received training in the area

     of child pornography and child exploitation, and have had the opportunity to observe and

     review numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in all

     forms of media, including computer media. My investigations have included the use of

     surveillance techniques and the execution of search, seizure, and arrest warrants.

2.   The affidavit is submitted in support of a criminal complaint charging ERIC TRAN THAI

     (YOB 1982), of Dorchester, Massachusetts, with five counts of sexual exploitation of

     children, in violation of 18 U.S.C. § 2251.

3.   The statements contained in this affidavit are based in part on information provided by law

     enforcement, written reports that I have received, directly or indirectly, from other law

     enforcement agencies, independent investigation and analysis by FBI agents/analysts and

     computer forensic professionals, and my experience, training, and background as a Special

     Agent with the FBI. Because this affidavit is submitted for the limited purpose of

     establishing probable cause to secure a criminal complaint, I have not included each and

     every fact known to me concerning this investigation. Where statements of others are set

     forth in this affidavit, they are set forth in substance and in part.




                                                1
          Case 1:19-mj-06086-MPK Document 4-1 Filed 03/11/19 Page 2 of 9



                                   Statement of Probable Cause

4.       On February 6, 2018 and February 27, 2018, two separate Boston College students reported

         to Boston College Police that they had been videotaped without their knowledge or consent

         while they were using men’s restrooms on the Boston College campus. Following the

         February 27, 2018 report, THAI was located, using a tablet computer and a cell phone,

         sitting in a stall in the men’s bathroom.

5.       THAI was administered his Miranda rights and agreed to speak with investigators. THAI

         admitted to “taking some pictures” of a male in the stall next to him without the male’s

         knowledge. THAI admitted to engaging in such activity for about a year, and admitted to

         taking images of another male, without his knowledge, in a Boston College bathroom

         earlier in February. THAI informed investigators that the earlier-obtained images may be

         located on a device at his residence at 38 Elder St., Dorchester, Massachusetts. THAI

         advised that he had several storage devices at his residence and that the images may be on

         one of them.

6.       THAI was placed under arrest by Boston College Police for violations of state law.

         Investigators searched his bag incident to that arrest and found several covert camera

         devices, including faux smoke detectors, a water bottle containing a small cube recording

         device, and a pair of sunglasses outfitted with a built-in camera, later identified as iVue

         covert camera sunglasses. They also located several SD cards. 1

7.       On March 1, 2018, investigators executed a state search warrant issued out of the Newton

         District Court at THAI’s Dorchester, Massachusetts residence. They seized approximately



1
     An SD card is a type of memory card typically used in digital cameras and other portable
     devices.

                                                     2
           Case 1:19-mj-06086-MPK Document 4-1 Filed 03/11/19 Page 3 of 9



         150 items of evidence, including approximately 26 computer hard drives, 20 thumb drives,

         27 covert and regular cameras, a collection of 14 computers, iPads, and cell phones, and

         multiple SD and SIM cards. 2 The devices were turned over to the Digital Lab Technician

         at the Middlesex District Attorney’s Office (MDAO). Forensic technicians determined

         that the devices contained approximately 20 terabytes 3 of data, apparently dating back

         almost 20 years. Given the amount of data contained in the devices, forensic analysis is

         still ongoing.

8.       I am aware that, during an initial preview of one hard drive recovered at THAI’s residence,

         the MDAO Digital Lab Technician observed several folders labeled with names including

         BU, MIT, Harvard, Northeastern, Bunker Hill, Boston Latin High School, Target, and

         several different malls, airports, and foreign country locations. THAI can be observed in

         some of the videos.

9.       The folder labeled “Boston Latin High School” included approximately nine video files

         whose file names appeared to correlate with the creation dates of the videos. The videos

         depicted several different males, all of whom appeared to be students, using the urinals and

         stalls in a multi-stall bathroom. The males captured in the videos were in various state of

         undress.




2
     Removable SIM cards are used to identify and authenticate subscribers on mobile phones and
     similar devices. SIM cards generally contain data relevant to individuals’ use of carrier
     networks and sometimes contain additional information, such as contacts and content of
     messages.
3
     A terabyte is a unit of information that is equal to approximately one trillion bytes. As points
     of comparison, the books in the U.S. Library of Congress contain a total of approximately 20
     terabytes of text, and a one-terabyte drive could typically hold approximately 1,000 hours of
     video.

                                                  3
         Case 1:19-mj-06086-MPK Document 4-1 Filed 03/11/19 Page 4 of 9



10.     On March 14, 2018, Boston College Police detectives and members of the Boston Police

        Department School Police Unit met at the Boston Latin High School, 78 Avenue Louis

        Pasteur, Boston, Massachusetts and confirmed that the décor of the various boys’

        bathrooms at the school matched what was visible in the videos in the “Boston Latin High

        School” folder. Investigators swept all bathrooms located in Boston Latin to ensure there

        were no recording devices present.

11.     THAI was indicted in connection with the offenses committed on the Boston College

        campus by a Middlesex County grand jury on November 8, 2018. He was arraigned on

        those charges on January 22, 2019.

12.     In early February 2019, I met with investigators from Boston College Police Department

        and the Digital Lab Technician responsible for conducting the forensic examination of the

        items of evidence seized from THAI’s residence. I reviewed portions of the forensic

        analysis and observed that the videos contained in folders labeled “Boston Latin High

        School” within two portable hard drives contained approximately 45 surreptitiously-

        recorded videos of male students in various states of dress in a Boston Latin High School

        boys’ bathroom. 4 Based on the forensic analysis, investigators believe the videos were

        created over a period of approximately 10 separate dates between February and December

        of 2017.

13.     In general, the videos show 5 that THAI would sit within a stall of a bathroom at Boston

        Latin High School and record individuals in adjacent bathroom stalls or at the urinals.


4
    During a more extensive forensic analysis of the items seized from THAI’s residence, analysts
    discovered additional videos beyond the nine that were observed during the initial forensic
    preview.
5
    THAI was captured on video as he set up the devices in preparation for recording and, in some
    circumstances, while he was recording the activity of students in the bathroom.

                                                4
          Case 1:19-mj-06086-MPK Document 4-1 Filed 03/11/19 Page 5 of 9



        THAI would utilize different methods of secret recording. In some videos, it appears that

        THAI would hold a camera over the top of the partition between the bathroom stalls and

        videotape from an overhead perspective. In other instances, it appears that THAI would

        hide a small camera inside of his backpack, place the backpack on the bathroom floor and

        videotape individuals in the adjacent bathroom stall from under the bathroom stall partition.

        It appears that, while recording, THAI would simultaneously view what the camera was

        recording on a cellphone or a tablet device in his possession.

14.     On February 15, 2019, February 25, 2019, and March 6, 2019, investigators met with

        administrators of Boston Latin High School in efforts to identify the minor males that were

        videotaped at Boston Latin High School. Investigators subsequently met with the parents

        of the tentatively identified students, who positively identified their sons as Minor A (YOB

        2001), Minor B (YOB 2000), Minor C (YOB 2002), Minor D (2000), and Minor E (2005),

        in the surreptiously-recorded videos contained in the material seized from THAI’s

        residence, as described below:

        a.      File name: 2017-05-02_15-15-54_M0262115.MP4 is a video file approximately

                2:04 in length. In this video file, THAI videotaped Minor A over the partition of

                the bathroom stall. Minor A is observed sitting on the toilet of an adjacent bathroom

                stall. Minor A’s penis is exposed. In the video, Minor A is observed masturbating. 6

                The video was taken on May 2, 2017, at approximately 3:15 PM.

        b.      File name: 2017-05-03_14-39-04_M0052137.MP4 is a video file approximately

                4:49 in length. In this video file, THAI videotaped Minor B under the partition of

                the bathroom stall. Minor B is initially observed sitting on the toilet of an adjacent


6
    Still shots from this video are available for the Court’s review.

                                                  5
          Case 1:19-mj-06086-MPK Document 4-1 Filed 03/11/19 Page 6 of 9



                stall. In the process of using the bathroom, Minor B stands up exposing his penis

                for approximately one minute of the video. During this time, THAI appears to

                adjust the recording device to a better viewing angle. 7 The video was taken on May

                3, 2017 at approximately 2:39 PM.

        c.      File    names:     2017-09-15_14-25-04_M0430052           and    2017-09-15_14-30-

                36_M0470056 are two separate video files, 1:04 and 4:03 minutes in length,

                respectively. In both of these video files, THAI videotaped Minor C under the

                partition of the bathroom stall. In the first video, Minor C is observed standing in

                an adjacent stall with his pants down, exposing his penis, and he can be observed

                masturbating. In the second video, which occurred approximately four minutes

                after the first, Minor C is observed sitting on the toilet with his penis exposed.

                During this video, Minor C is observed masturbating. 8 The videos were taken on

                September 15, 2017 at approximately 2:25 PM and 2:30 PM.

        d.      File name: 2017-09-29_14-30-12_M0153872 is a video file approximately 1:48 in

                length. In this video file, THAI videotaped Minor D under the partition of the

                bathroom stall. Minor D is observed sitting on the toilet of an adjacent stall. In the

                process of using the bathroom, Minor D’s penis is exposed. 9 The video was taken

                on September 29, 2017, at approximately 2:30 PM.

        e.      File    names:           2017-11-06_14-26-46_M0050005,           2017-11-06_14-29-

                06_M0060006,       2017-11-06_14-29-50_M0070007           are   three   video    files




7
    Still shots from this video are available for the Court’s review.
8
    Still shots from this video are available for the Court’s review.
9
    Still shots from this video are available for the Court’s review.

                                                  6
           Case 1:19-mj-06086-MPK Document 4-1 Filed 03/11/19 Page 7 of 9



                  approximately 2:18, 0:42, and 4:56 in length, respectively. In each video file, THAI

                  videotaped Minor E under the partition of the adjacent bathroom stall. In each

                  video, Minor E is observed standing in front of the toilet with his pants down, and

                  his penis exposed while he is masturbating. 10 The videos were taken on November

                  8, 2017, at approximately 2:26 PM and 2:29 PM.

15.       Based on the foregoing, I submit that there is probable cause to believe that:

          a.      on or about May 2, 2017, ERIC TRAN THAI did knowingly employ, use, persuade,

                  induce, entice, and coerce a minor, “Minor A,” to engage in any sexually explicit

                  conduct for the purpose of producing any visual depiction of such conduct and the

                  visual depiction was produced and transmitted using materials that had been

                  mailed, shipped, and transported in and affecting interstate and foreign commerce

                  by any means, including by computer, and attempted to do so, in violation of 18

                  U.S.C. §§ 2251(a) and (e).

          b.      on or about May 3, 2017, ERIC TRAN THAI did knowingly employ, use, persuade,

                  induce, entice, and coerce a minor, “Minor B,” to engage in any sexually explicit

                  conduct for the purpose of producing any visual depiction of such conduct and the

                  visual depiction was produced and transmitted using materials that had been

                  mailed, shipped, and transported in and affecting interstate and foreign commerce

                  by any means, including by computer, and attempted to do so, in violation of 18

                  U.S.C. §§ 2251(a) and (e).

          c.      on or about September 15, 2017, ERIC TRAN THAI did knowingly employ, use,

                  persuade, induce, entice, and coerce a minor, “Minor C,” to engage in any sexually


10
      Still shots from this video are available for the Court’s review.

                                                    7
 Case 1:19-mj-06086-MPK Document 4-1 Filed 03/11/19 Page 8 of 9



     explicit conduct for the purpose of producing any visual depiction of such conduct

     and the visual depiction was produced and transmitted using materials that had been

     mailed, shipped, and transported in and affecting interstate and foreign commerce

     by any means, including by computer, and attempted to do so, in violation of 18

     U.S.C. §§ 2251(a) and (e).

d.   on or about September 29, 2017, ERIC TRAN THAI did knowingly employ, use,

     persuade, induce, entice, and coerce a minor, “Minor D,” to engage in any sexually

     explicit conduct for the purpose of producing any visual depiction of such conduct

     and the visual depiction was produced and transmitted using materials that had been

     mailed, shipped, and transported in and affecting interstate and foreign commerce

     by any means, including by computer, and attempted to do so, in violation of 18

     U.S.C. §§ 2251(a) and (e).

e.   on or about November 8, 2017, ERIC TRAN THAI did knowingly employ, use,

     persuade, induce, entice, and coerce a minor, “Minor D,” to engage in any sexually

     explicit conduct for the purpose of producing any visual depiction of such conduct

     and the visual depiction was produced and transmitted using materials that had been

     mailed, shipped, and transported in and affecting interstate and foreign commerce

     by any means, including by computer, and attempted to do so, in violation of 18

     U.S.C. §§ 2251(a) and (e).




                                      8
        Case 1:19-mj-06086-MPK Document 4-1 Filed 03/11/19 Page 9 of 9




                                                   Respectfully submitted,



                                                   Eric Slaton, Special Agent
                                                   Federal Bureau of Investigation

Subscribed and sworn to before me on March 11, 2019.


__________________________
Honorable M. Page Kelley
United States Magistrate Judge

I have reviewed the still images referenced in Paragraph 14 above and I find probable cause to
believe that they depict minors engaged in sexually explicit conduct. The affiant shall preserve
the images provided to the Court for the duration of the pendency of this matter, including any
relevant appeal process.

___________________________
Honorable M. Page Kelley
United States Magistrate Judge




                                               9
